Exhibit 10.4

GMAC LLC

200 Renaissance Center

Detroit, Michigan 48265-2000

December 31, 2008

Preferred Blocker Inc.

c/o GMAC LLC

200 Renaissance Center

Detroit, Michigan 48265-2000

 

  Re: Keepwell Commitment

Ladies and Gentlemen:

Reference is made to the following: (i) that certain Second Amended and Restated
Limited Liability Company Agreement, dated as of the date hereof (as amended
from time to time, the “GMAC LLC Agreement”), of GMAC LLC, a Delaware limited
liability company (“GMAC”), pursuant to which GMAC has issued to Preferred
Blocker Inc., a Delaware corporation and a wholly-owned subsidiary of GMAC
(“Blocker Sub”), 2,576,601 units of Class E Preferred Membership Units of GMAC
(the “Class D Preferred Membership Interests”), and (ii) that certain
certificate of designations (“Certificate of Designations”) of the 9% perpetual
preferred stock (“Blocker Preferred Stock”) of Blocker Sub, dated as of the date
hereof. Capitalized terms used but not defined in this agreement have the
meanings set forth in the Certificate of Designations.

Under the GMAC LLC Agreement, GMAC is obligated to make certain cash
distributions if, when and as declared by the GMAC Board of Managers, in respect
of the Class D Preferred Membership Interests and any other preferred membership
interests of GMAC held by Blocker Sub (the “GMAC Distributions”). Out of
proceeds from the GMAC Distributions, Blocker Sub will pay dividends on the
Blocker Preferred Stock and any Treasury Preferred. In order to ensure that,
after payment of dividends on Blocker Preferred Stock, Blocker Sub will have
funds on hand sufficient to pay expenses of Blocker Sub, including but not
limited to taxes, corporate overhead expenses, franchise fees and similar
expenses (“Expenses”), GMAC has agreed to contribute funds to Blocker Sub
subject to the terms and conditions herein.

This letter agreement will confirm the commitment of GMAC to contribute an
amount equal to all incurred but unpaid Expenses of Blocker Sub in the event
that GMAC Distributions received by Blocker Sub are insufficient for Blocker Sub
to pay in full all (i) declared and unpaid dividends payable on the Blocker
Preferred Stock, (ii) declared and unpaid dividends payable on the Treasury
Preferred, if any, and (iii) such Expenses of Blocker Sub. All contributions by
GMAC hereunder shall be made as soon as reasonably practicable following notice
thereof from an authorized officer of Blocker Sub (and Blocker Sub shall provide
such notice promptly upon becoming aware of any circumstance requiring a payment
pursuant to this Agreement).



--------------------------------------------------------------------------------

THIS LETTER AGREEMENT IS FOR THE SOLE BENEFIT OF BLOCKER SUB AND NOTHING HEREIN,
EXPRESS OR IMPLIED, SHALL GIVE OR BE CONSTRUED TO GIVE TO ANY OTHER PERSON OR
ENTITY, OTHER THAN BLOCKER SUB, ANY LEGAL OR EQUITABLE RIGHTS HEREUNDER. For the
avoidance of doubt, no other person or entity shall have the right to enforce
this letter agreement (or recover) against GMAC for any damages (i) as a result
of any breach of this letter agreement or (ii) otherwise in respect of any other
claims hereunder.

This letter agreement will terminate on the earlier to occur of (i) the
redemption of all outstanding shares of Blocker Preferred Stock and Treasury
Preferred, (ii) the dissolution, liquidation or winding up of Blocker Sub, or
(iii) a GMAC Conversion.

This letter agreement and all claims and actions arising from or relating to
this letter agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware (without giving effect to the conflict of laws
principles thereof that would apply the laws of any other jurisdiction).

Each of the parties hereto (i) consents to submit itself to the exclusive
personal jurisdiction of the Delaware Court of Chancery and any Federal court
located in the State of Delaware in the event of any action arising out of or
relating to this letter agreement, (ii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, and (iii) agrees that it will not bring any action arising out
of or relating to this letter agreement in any court other than the Delaware
Court of Chancery or a Federal court sitting in the State of Delaware. In any
action arising out of or relating to this letter agreement, each party
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above courts, that such action is brought in an inconvenient
forum or that the venue of such action is improper. Each of the parties also
hereby agrees that any final and unappealable judgment against a party in
connection with any such action shall be conclusive and binding on such party
and that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States.

This letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between GMAC and
Blocker Sub, or any other person with respect to the matters contemplated by
this letter agreement.

[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Please countersign a copy of this letter agreement and return it to the
undersigned to confirm your agreement with the terms set forth in this letter
agreement.

 

Sincerely, GMAC LLC By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Treasurer and Group Vice President

 

Accepted and Agreed: PREFERRED BLOCKER INC. By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Chairman of the Board and President